Name: 83/647/EEC: Council Decision of 16 December 1983 on the conclusion of the Agreement extending and amending the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a European research and development programme in the field of the recycling of urban and industrial waste
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-12-23

 Avis juridique important|31983D064783/647/EEC: Council Decision of 16 December 1983 on the conclusion of the Agreement extending and amending the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a European research and development programme in the field of the recycling of urban and industrial waste Official Journal L 360 , 23/12/1983 P. 0045*****COUNCIL DECISION of 16 December 1983 on the conclusion of the Agreement extending and amending the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a European research and development programme in the field of the recycling of urban and industrial waste (83/647/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 82/402/EEC of 17 May 1982 adopting a research and development programme (1982 to 1985) in the raw materials sector (1), as amended by Decision 83/634/EEC (2), and in particular Article 7 thereof, Having regard to Council Decision 82/403/EEC of 25 May 1982 on the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a European research and development programme in the field of the recycling of urban and industrial waste (3), Having regard to the draft Decision submitted by the Commission, Whereas, in accordance with Article 7 (2) of Decision 82/402/EEC, the Commission has negotiated an Agreement with Sweden amending and extending the abovementioned Cooperation Agreement; whereas that Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement extending and amending the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a European research and development programme in the field of the recycling of urban and industrial waste is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community, Done at Brussels, 16 December 1983. For the Council The President A. TRITSIS (1) OJ No L 174, 21. 6. 1982, p. 23. (2) OJ No L 357, 21. 12. 1983, p. 33. (3) OJ No L 174, 21. 6. 1982, p. 30.